        Case 3:15-cv-00675-JBA Document 1812 Filed 03/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                        Plaintiff,

        v.                                              Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                        Defendant, and

 IFTIKAR AHMED SOLE PROP; et al                         MARCH 19TH, 2021

                        Relief Defendants


DEFENDANT’S NOTICE REGARDING HIS EMERGENCY MOTION FOR RELEASE
                 OF FUNDS FOR LIVING EXPENSES


       The pro se Defendant respectfully files this Notice informing the Court that he now has

the means for about one week more for provisions for food and shelter, as per his pending

Emergency Motion for Release of Funds for Living Expenses [Doc. #1796, or the “Motion”].

The Defendant respectfully requests that the esteemed Court grant his Motion as the Defendant is

in imminent danger of not having a roof over his head or food to eat without the release of funds.

       Wherefore, the Defendant urgently requests the esteemed Court to grant the Motion and,

thereby, release $1,000 (One Thousand Dollars Only) per month for his living expenses as he has

now met all the requirements as earlier stipulated by this Court.




                                                 1
         Case 3:15-cv-00675-JBA Document 1812 Filed 03/19/21 Page 2 of 3




                                            Respectfully Submitted,




Dated:        March 19TH, 2021              /s/ Iftikar Ahmed
                                            ____________________________
                                            Iftikar A. Ahmed
                                            C/O Advocate Anil Sharma
                                            Government Place East
                                            Kolkata 700 069, India

                                            Tel: +91-983-008-9945
                                            e-mail: iftyahmed@icloud.com

                                            Pro Se




                                        2
        Case 3:15-cv-00675-JBA Document 1812 Filed 03/19/21 Page 3 of 3




                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              3
